Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1866 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHAEL TIEDEL,                                    )
                             Plaintiff,            )
                                                   )      No. 1:16-cv-1089
-v-                                                )
                                                   )      Honorable Paul L. Maloney
RELIANCE STANDARD LIFE                             )
INSURANCE COMPANY,                                 )
                             Defendant.            )
                                                   )

  OPINION AND ORDER REVERSING DENIAL OF LONG TERM DISABILITY
                          BENEFITS

       Plaintiff Michael Tiedel was a full-time employee of Kalitta Air. He worked as a flight

engineer flying planes. Kalitta Air offered a group disability benefits insurance plan which

fell under the Employee Retirement Income Security Act (ERISA). Defendant Reliance

Standard Life Insurance Company (Reliance) administered and funded the plan. Tiedel

sought long-term disability benefits under the plan, which were denied by Reliance in a final

decision issued on July 29, 2016. Tiedel then filed this lawsuit.

                                             I.

       ERISA protects and promotes the interests of employees in employee benefit plans.

Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 113 (1989). ERISA allows employee

participants to file civil actions seeking a review when the administrator denies benefits. See

29 U.S.C. § 1132(a)(1)(B). Ordinarily, a court will review the denial of benefits using the de

novo standard. Firestone Tire and Rubber, 489 U.S at 115. Here, the parties agree the de
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1867 Page 2 of 19



novo standard applies. (ECF No. 12 Pl. Br. at 15 PageID.1794; ECF No. 20 Def. Br. at 12

PageID.1855.)

       Applying the de novo standard, this Court’s review is limited to the record before the

plan administrator. Guest-Marcotte v. Life In. Co. of North America, 730 F. App’x 292,

304 (6th Cir. 2018) (citing Moore v. Lafayette Life Ins. Co., 485 F.3d 416, 430 (6th Cir.

2006)). The plan administrator’s decision is afforded no deference or presumption of

correctness. Hoover v. Provident Life and Accident Ins. Co., 290 F.3d 801, 809 (6th Cir.

2002); see Salve Regina Coll. v. Russell, 499 U.S. 225, 238 (1991) (“When de novo review

is compelled, no form of appellate deference is acceptable.”). This Court must take a “’fresh

look’ at the administrative record, giving proper weight to each expert’s opinion in

accordance with supporting medical tests and underlying objective findings[.]” Javery v.

Lucent Techs., Inc. Long Term Disability Plan for Mgmt. or LBA Emps., 741 F.3d 686,

700 (6th Cir. 2014) (internal citation omitted). Whether an insured is entitled to benefits is

a factual question for which the insured bears the burden of proving by a preponderance of

the evidence. See id.

                                                      II.

       The Court first identifies the relevant provisions of the benefits plan (Plan) and then

identifies the relevant evidence in the record.

                                                      A.

       The Plan identifies how an insured becomes eligible for monthly disability benefits.

The insured (1) is Totally Disabled as the result of a Sickness or Injury covered by this Policy;

(2) is under the regular care of a Physician; (3) has completed the Elimination Period; and


                                                  2
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1868 Page 3 of 19



(4) Submits satisfactory proof of Total Disability to us. (ECF No. 9-1 PageID.55.) Reliance

does not argue that Tiedel failed to meet the second and third elements. The dispute is

whether Tiedel is totally disabled and whether he submitted sufficient evidence to show his

disability.

        The Plan defines “Total Disability.” As the result of an injury or sickness, (1) during

the Elimination Period and for the first 12 months for which a Monthly Benefit is payable,

an Insured cannot perform the material duties of his/her Regular Occupation . . . ; and (2)

after a Monthly Benefit has been paid for 12 months, an Insured cannot perform the material

duties of Any Occupation. (Id. PageID.48.) The Plan also defines “Any Occupation” as

“an occupation normally performed in the national economy for which an Insured is

reasonably suited based upon his/her education, training or experience.” (Id. PageID.47.)

The Plan requires the insured to provide written proof of the total disability. (Id. PageID.52.)

Reliance does not deny that Tiedel cannot perform his job as a flight engineer. Reliance

argues that Tiedel is not so disabled that he cannot perform the material duties of any

occupation. (ECF No. 20 Def. Br. at 16 PageID.1859 “While it is undisputed that Plaintiff

could not return to work in his previous occupation, Plaintiff’s medical records . . . do not

proved any evidence that would not allow Plaintiff to return to a sedentary exertion

occupation . . . .”).

                                                   B.

        Tiedel’s early medical history was summarized by Richard Ilka, M.D., the doctor who

conducted the first independent medical examination (IME) requested by Reliance. In

January 1979, Tiedel was in the pilot seat of a single engine plane that crashed. (ECF No. 9-


                                               3
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1869 Page 4 of 19



7 PageID.753.) Tiedel suffered fractures in his thoracic and lumbar spine and had to have

surgical reconstruction of his facial bones. (Id.) In 2001, Tiedel was diagnosed with hepatitis

C, which he likely contracted when he received blood transfusions after the accident in 1979.

(Id. PageID.754.) In December 2013, Tiedel’s hepatitis C symptoms recurred and his viral

load increased markedly. (Id.)

       The recurrence of hepatitis C affected Tiedel’s ability to fly planes. On or around

March 17, 2014, Tiedel could not complete a flight simulation. (ECF No. 9-6 Email

PageID.591.) Several days later, on March 21 and 22, Tiedel could not pass a requalification

exam. (Id. PageID.590.) In its claim file, Reliance indicates that, on April 14, 2014, a

phlebotomy test confirmed the recurrence of hepatitis C and that Tiedel was experiencing

weight loss, fatigue, memory lapses, joint pain and fluctuating blood pressure. (ECF No. 9-

2 PageID.109.) In June 2014, Tiedel began a 12-week treatment for hepatitis C using three

anti-viral medications, two of which are taken daily and one taken weekly. (ECF No. 9-5

PageID.359-60.) On August 22, 2014, as part of a grievance process, Tiedel’s treating

physician, Paul Wagner, D.O. wrote a letter connecting the recurrence of hepatitis C to

Tiedel’s work performance. (ECF No. 9-7 PageID.651-52.) Tiedel experienced side effects

from the hepatitis C medications and from the medications he was taking to control his

hypertension, including dizziness, fatigue and tunnel vision. (Id. PageID.651.) The onset of

the hepatitis C, and the side effects of the medications, likely interfered with Tiedel’s ability

to perform and complete his training. (Id.) Dr. Wagner recommended that Tiedel

voluntarily relinquish his flying privileges until his health improved, which Tiedel did. (Id.)




                                               4
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1870 Page 5 of 19



       Tiedel initially obtained both short-term and long-term disability benefits. On July 3,

2014, Tiedel was approved for short-term disability benefits, with the onset of his disability

identified as March 18, 2014. (ECF No. 9-5 PageID.370.) On December 22, 2014, Tiedel

was approved for long-term disability benefits, with the onset of his disability identified as

March 15, 2014. (ECF No. 9-4 PageID.182.) The letter informed Tiedel that his benefits

hinged on remaining totally disabled. (Id.) On January 30, 2015, Tiedel’s long-term benefits

were extended through February 17, 2015. (Id. PageID.186.)

       Tiedel lost his long-term disability benefits for the first time on March 10, 2015 (ECF

No. 9-4 PageID.188-91), a decision later reversed on September 29, 2015. The letter

informed Tiedel that his medical records did not support the conclusion that he could not

perform the material duties of his own occupation. (Id. PageID.189.) The letter did not

identify any of Tiedel’s duties as a flight engineer. The letter explained that a Vocational

Rehabilitation Specialist reviewed the file and determined that Tiedel’s duties constituted

“light work,” meaning that he had to frequently walk and stand and would occasionally have

to lift or push up to 20 pounds. (Id.) The letter also noted that Dr. Wagner had not provided

any evidence of treatment, lab results or a physical exam. (Id. PageID.190.)

       Tiedel filed an appeal of the denial of long-term benefits and later hired counsel.

Reliance obtained an IME report of Tiedel through Dr. Ilka. (ECF No. 9-7 PageID.751-

84.) Dr. Wagner wrote a letter (Physician Statement of Disability), dated September 4, 2014,

attesting that Tiedel is “totally and permanently disabled from his employment as a Flight

Engineer and any other full time occupation at this time.” (ECF No. 9-9 PageID.1134.) On

September 29, 2015, counsel received a letter stating that the earlier decision to terminate


                                              5
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1871 Page 6 of 19



benefits was reversed. (ECF No. 9-10 PageID.1478.) The letter offered no explanation for

the decision. The claim was referred back to the same individual who made the earlier

decision to terminate benefits. (Id.)

       The record shows that Tiedel’s treatment for hepatitis C was successful. (ECF No. 9-

7 PageID.704.) In a letter to Dr. Wagner dated March 30, 2015, a nurse with the Hepatitis

Clinic states that Tiedel started his 12-week regimen in June 2014. Six months later, Tiedel

had an undetectable viral load, which the Clinic considers “a viral cure.” (Id.) Tiedel showed

no evidence of advanced fibrosis and “no longer needs follow up for his hepatitis C.” (Id.)

       On October 22, 2015, Tiedel lost his long-term disability benefits for the second time.

(ECF No. 9-4 PageID.204-07.) This time, the claim specialist concluded that the medical

records did not support the conclusion that Tiedel could not perform the material duties of

any occupation. (Id. PageID.204-05.) The claim specialist found that the medical records

established that Tiedel was capable of “sedentary work,” meaning that he could occasionally

exert up to 10 pounds of force and could work while seated, with occasional standing and

walking. (Id. PageID.205.) The claim specialist noted that Tiedel’s education, training and

experience provided him with transferrable skills, including: (1) converting technical ideas

into working drawing, (2) using complex math formulas, (3) writing clearly and with technical

accuracy, (4) using drafting tools or measuring instruments with coordination of eyes, hands,

and fingers, and (5) maintaining a high level of accuracy. (Id. PageID.206.) As an example,

the claim specialist identified Aircraft Log Clerk as an occupation Tiedel could perform.




                                              6
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1872 Page 7 of 19



(Id.) The claim specialist relied on a Residual Employability Analysis Report authored by

Carol Vroman.1 (9-9 PageID.1167-80.)

       Tiedel filed another appeal. Both parties obtained additional reports concerning

Tiedel’s physical and mental abilities.          As part of his appeal Tiedel submitted a

neuropsychological opinion from a licensed psychologist, Steven Harris, Ed.D. (ECF No.

9-11 PageID.1732-35.) Harris examined Tiedel on two occasions and administered both

physical and written tests. Tiedel submitted a Vocational Rehabilitation Evaluation from a

certified rehabilitation counselor, Robert Ancell, Ph.D. (ECF No. 9-11 PageID.1539-54.)

Tiedel also submitted notes from an ear nose and throat (ENT) examination in March 2016

relating to his continued balance issues. (ECF No. 9-10 PageID.1485-87.) The document

indicates Tiedel would be treated for “imbalance” and for “mild high frequency hearing

loss.” (Id. Page ID.1487.) Reliance asked Tiedel to sit for a second IME, this time with

Shlomo Mandel, M.D., who provided a report. (ECF No. 9-11 PageID.1747-59.) Reliance

also submitted a file review from Elana Mendelssohn, Psy.D, a licensed psychologist who

reviewed Harris’s opinion. (ECF No. 9-11 PageID.1765-70.)

       On July 29, 2016, counsel received a letter affirming the denial of long-term disability

benefits. (ECF No. 9-4 PageID.215-223.) Reliance concluded that Tiedel was “capable of

performing Any Occupation, and is therefore no longer Totally Disabled in accord with the

Policy.” (Id. PageID.223 italics in original.)




1
       The record contains two reports, one dated October 7, 2015 and the other dated October
8, 2015. It is not immediately clear how the two reports differ, other than the date.

                                                 7
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1873 Page 8 of 19



                                                    III.

       In this section, the Court analyzes the relevant evidence in light of the terms of the

Plan. The inquiry is whether Tiedel has established, by a preponderance of the evidence,

that he cannot perform the duties of Any Occupation, as that term is defined in the Plan.

For this inquiry, the Court assumes Tiedel can physically perform sedentary work. The

relevant date for the determination is September 17, 2015, twelve months after Tiedel began

receiving long-term disability payments.       (ECF No. 9-4 PageID.204-05; ECF No. 9-4

PageID.217.)

                                               A.

       The Court considers the letters, opinions and reports from Wagner, Ilka, Mandel,

Ancell, Vroman, Harris and Mendelssohn.2 The Court generally discusses the documents

in chronological order because the authors frequently refer to the earlier writings.

       As Tiedel’s long-time treating physician, Dr. Wagner should be familiar with Tiedel’s

medical situation and this Court would ordinarily afford his opinion greater weight. The

record includes at least three letters from Wagner: (1) August 22, 2014 (ECF No. 9-7

PageID.650-51); (2) May 4, 2015 (ECF No. 9-7 PageID.680-81); and (3) September 4, 2015

(ECF No. 9-9 PageID.1134). The August 2014 letter identifies medical reasons why Tiedel

could not pass the flight simulation. In addition to the symptoms from the recurrence of

hepatitis C, the drugs used to treat hepatitis C and the drugs used to treat Tiedel’s




2
         Judy Barach’s vocational opinion issued September 15, 2015, is not discussed. (ECF No. 9-
9 PageID.1159-60.) She concludes that Tiedel could not perform the duties of his regular job as a
flight engineer.

                                                8
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1874 Page 9 of 19



hypertension produced side effects that prevented him from working. The May 2015 letter

was a response to first termination of long-term disability benefits. Without detail, Wagner

simply asserts that Tiedel suffers from residual ailments from his 1979 accident and

underlying ailments related to hepatitis C. In his Physician Statement of Disability issued on

September 4, 2015, Wagner identifies Tiedel’s diagnoses and concludes Tiedel is totally and

permanently disabled from full time work.

       The Court affords little weight to the three letters from Dr. Wagner. The letters

provide no medical insight as to Tiedel’s ability to perform the duties of Any Occupation as

of September 17, 2015. The first letter assumes the symptoms of recurring hepatitis C and

the side effects of taking the drugs, two events that were resolved by September 17, 2015.

The second letter makes vague references to residual and underlying ailments. To the extent

those ailments or symptoms existed prior to the Hepatitis C recurrence, they did not affect

Tiedel’s ability to work as a flight engineer. By implication, the residual and underlying

ailments should not affect Tiedel’s ability to perform sedentary work, work that would be

less taxing than light work. The second letter does not suggest that Tiedel suffers from some

injury related to his latest treatment for hepatitis C. The third letter lists five medical

diagnoses, none of which have medical support in the record sufficient to disable Tiedel

from performing sedentary work. The record contains no evidence that, as of September

17, 2015, on-going hepatitis C symptoms rendered Tiedel incapable of sedentary work. The

drug regimen was successful and had been discontinued. The record contains no medical

evidence to show Tiedel cannot perform sedentary work because of hemochromatosis or




                                              9
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1875 Page 10 of 19



osteoarthritis of the back.3 Neither prevented Tiedel from performing his duties as a flight

instruction prior to March 2014 and the record does not contain evidence that the ailments

worsened between March 2014 and September 2015. Tiedel’s fibrosis of the liver did not

disable him prior to March 2014 and the record contains evidence that the recurrence of

hepatitis C did not make render the fibrosis “advanced.” Finally, the record contains no

evidence that Tiedel’s hypertension has rendered him incapable of sedentary work.4 Dr.

Wagner’s conclusion that Tiedel is “totally and permanently” disabled is, at best, a medical

opinion unsupported by any medical evidence on this record or, at worst, a legal opinion

entitled to no weight.

       Dr. Ilka performed the initial IME on Tiedel. The report issued in July 2015. (ECF

No. 9-7 PageID.751-84.) Ilka examined Tiedel and reviewed Tiedel’s medical files. Ilka

reported that Tiedel complained about sporadic episodes of loss of balance and widespread

musculoskeletal pain. (Id. PageID.751-52.) The episodes would last 10 to 20 minutes and

were decreasing in frequency. (Id. PageID.752.) The loss of balance problems began when

Tiedel started the drug regimen for hepatitis C. (Id. PageID.754.) Tiedel also reported

feeling “mentally foggy” after receiving the treatment. (Id. PageID.752.) The treatment did

not cause a worsening of Tiedel’s musculoskeletal pain, which has persisted since 1979. (Id.

PageID.755.) Ilka found no medical limitations based on hepatitis C and no new limitations

based on Tiedel’s musculoskeletal pain. (Id. PageID.780-81.) Ilka concluded that Tiedel


3
        Dr. Ilka notes that Tiedel’s medical records call into question whether he actually has
hemochromatosis or whether the high iron in Tiedel’s blood is due to a problem with his liver. (ECF
No. 9-7 PageID.779.) The cause of the iron imbalance is likely not a material dispute.
4
        Dr. Ilka notes that Tiedel’s medical records show that Tiedel’s hypertension has been
effectively treated. (ECF No. 907 PageID.780.)

                                                10
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1876 Page 11 of 19



had not had a “direct evaluation” for the dizzy spells “which could be disabling and

disqualifying him from resuming flight duties.” (Id. PageID.781.)

       The Court affords little weight to Dr. Ilka’s report. Ilka identifies a number of details

in Tiedel’s medical file about the treatments he received after the recurrence of hepatitis C,

details that are not included in Dr. Wagner’s letters. Dr. Ilka’s medical opinions, however,

are largely unhelpful to the inquiry. Dr. Ilka was asked about Tiedel’s ability to work a flight

engineer. Ilka concluded that Tiedel needed to have the dizzy spells evaluated.

       Carol Vroman wrote her Residual Employability Analysis on October 7, 2015. (ECF

No. 9-9 PageID.1167-73.) Vroman relied on Ilka’s report to conclude that Tiedel was

capable of sedentary work. Vroman also identified the transferrable skills that Tiedel had

based on his education, training and experience. Vroman found that a Tiedel could likely

perform the duties of an aircraft log clerk.5 On this record, the Court finds that the upper

end of Tiedel’s physical abilities would be sedentary work. Vroman’s report constitutes the

best evidence to support Reliance’s conclusion that Tiedel remained capable of performing

the duties of some other, less taxing, occupation.

       Psychologist Steven Harris wrote his report in April 2016.              (ECF No. 9-11

PageID.1732-35.) Tiedel was referred to Harris for a “neuropsychological examination

relative to complaints of neurocognitive dysfunction, with associated diagnosis of Post

Traumatic Headache, onset 5/21/2015, as well as complaints of disturbed balance with




5
       Vroman did not consider whether any aircraft log clerk jobs were available. In his report,
Ancell found that there were not open aircraft log clerk jobs available in the State. (ECF No.
PageID.)

                                               11
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1877 Page 12 of 19



vertigo, spatial disorientation, dizziness, and impaired short-term memory.”                (Id.

PageID.1732.) Harris met with Tiedel on March 23 and April 8, 2016. (Id.) In addition to

a clinical interview, Harris conducted six texts: (1) California Verbal Learning Test, (2)

Halstead Category Test, (3) Finger Oscillation Test, (4) Grip Dynamometer Test, (5)

Grooved Pegboard Test, and (6) Paced Auditory Serial Addition Test. (Id.) Harris

concluded

       [Tiedel’s] test results do provide objective evidence of impaired speed of
       information processing, divided attention, short-term recall, and executive
       function. This is apparent in his inability to adequately problem solve, to
       engage in cognitive set-shifting, and to anticipate consequences of his actions .
       . . . In summary, it is this clinician’ opinion that Mr. Tiedel does suffer from
       neurocognitive dysfunction, as outlined in the body of this report, . . . . He
       does not present clinically with evidence of depression or anxiety at this time,
       and certainly the results of this neurocognitive examination cannot be
       explained on the basis of psychogenic factors. It is this clinician’s opinion that
       these test scores represent underlying organic pathology in this gentleman, with
       a corresponding diagnosis of Cognitive Disorder Not Otherwise Specified, and
       a global level of functioning at 48.

(Id. PageID.1735.)

       The Court affords some weight to Harris’ conclusions. Harris met with Tiedel twice.

He reviewed Tiedel’s medical records. Harris conducted several different physical and

mental examinations on Tiedel and was able to observe Tiedel during those examinations.

Harris ties his conclusions to his observations, his review of the medical records and to the

results of the different examinations.

       Robert Ancell issued his Vocational Rehabilitative Evaluation on April 12, 2016.

(ECF No. 9-11 PageID.1539-54.) According to Ancell, Tiedel’s dizziness episodes were

markedly worse than what Tiedel reported to Ilka nine months earlier. Ancell writes that



                                              12
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1878 Page 13 of 19



Tiedel reported that he falls once or twice a day, experiences vertigo and pain and suffers

short-term memory problems. (Id. PageID.1539.) Tiedel’s elbow, knees, legs and toes “lock

up.” (Id.) He also experiences “’chemo brain’ symptoms that affect his cognition and

behavior.” (Id. PageID.1540.) Ancell wrote an extensive summary of Tiedel’s medical

history.   Ancell concluded that Tiedel “has sustained significant vocationally limiting

problems.” (Id. PageID.1554.) Ancell found that Tiedel’s “neuropsychological findings

along with the recent ENT findings of vertigo objectively document his inability to perform

any gainful employment.” (Id.)

       The Court affords some weight to Ancell’s report. Ancell did not examine Tiedel;

he conducted an extensive file review. Ancell does offer some useful insight by identifying

omissions or errors in some of the earlier reports, such as the job description contained in

Barach’s report. (Id. PageID.1551-52.) At times Ancell simply speculates. For example,

Ancell opines that if Vroman had access to Harris’s neuropsychological test results, her

conclusions would have been different. (Id. PageID.1552.) Ancell’s report does contain at

least one ambiguous statement of import. Ancell states that the ENT report “diagnosed”

Tiedel with imbalance issues. (Id. PageID.1553.) The ENT report identifies imbalance as

an “impression,” an initial opinion. (ECF No. 9-10 PageID.1487.) Because Ancell’s

conclusions are based on a more complete record than the earlier Vroman and Barach

assessments, and because Ancell attempts to answer the any occupation question, the Court

finds Ancell’s opinions useful.

       Dr. Mandel conducted the second IME on Tiedel. Mandel examined Tiedel on June

16 and submitted his report on June 20, 2016. (ECF No. 9-11 PageID.1747.) The


                                            13
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1879 Page 14 of 19



examination lasted approximately 30 minutes and Mandel reviewed Tiedel’s medical records

for approximately 45 minutes. (Id. PageID.1755.) According to Mandel, Tiedel’s chief

complaint was “post treatment effects.” (Id. PageID.1747.) Mandel provides an abbreviated

summary of Tiedel’s medical history. Mandel states that his “diagnostic impression” was that

the records contain “no indication of hepatic encephalopathy based on clinical findings or

laboratory studies.”6 (Id. PageID.1754.) In response to Reliance’s specific questions,

Mandel wrote that “there is no medical data to support the presence of complaints, as

detailed above” and that Tiedel’s “complaints are not consistent with the examination

findings and laboratory results[.]” (Id. PageID.1755.) Later, Mandel provided a more

detailed answer to Reliance’s question about “the presence or absence of an impairment as

of September 17, 2015.” (Id. PageID.1756.) Mandel concluded that Tiedel was not

impaired. “[T]he absence of impairment is based on the lack of objective evidence linking

his subjective complaints to liver dysfunction.” (Id.) Mandel then summarized that “it is my

opinion that Mr. Tiedel is not significantly restricted or limited by the effects of his hepatitis

C treatment.” (Id.)


6
         Hepatic encephalopathy (HE) refers to “a spectrum of neuropsychiatric abnormalities in
patients with liver dysfunction, after exclusion of brain disease.” David Wolf, Hepatic
Encephalopathy,           Medscape         (Apr.          8,          2020,         8:45       a.m.),
https://emedicine.medscape.com/article/186101-overview; see, e.g., Jacobs v. Northern King
Shipping Co., Ltd., 180 F.3d 713, 716 (5th Cir. 1999) (“Jacobs confused and disoriented state on
board the M/T MARINA was consistent with hepatic encephalopathy, a neurological condition
related to his liver condition.”). HE occurs when the liver does not remove toxins from blood,
allowing the toxins to accumulate which affects the brain’s ability to function well. WebMD, What
Is Encephalopathy?, (Apr. 8, 2020, 9:15 a.m.), https://www.webmd.com/brain/what-is-
encephalopathy#1; see Berger v. Manhattan Life Ins. Co., 805 F. Supp., 1097, 1101 (S.D.N.Y. 1992)
(“[H]e was suffering from hepatic encephalopathy, a liver disorder exhibited by neural effects on the
brain resulting from accumulation of blood toxins not cleared by a malfunctioning liver[.]”).



                                                 14
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1880 Page 15 of 19



       The Court gives little weight to Mandel’s opinion. Mandel opines that Tiedel’s

medical records do not include evidence to support a connection between Tiedel’s

complaints and liver disease. This conclusion must be put in context. The lack of evidence

could be explained at least two ways. First, Tiedel could have been tested for liver

dysfunction and the test results were negative. Such records would be compelling evidence

of an absence of an impairment. However, Mandel does not point to any testing or results

in Tiedel’s medical records which would show that, after the hepatitis C treatment, Tiedel’s

liver is functioning normally. Alternatively, Tiedel might not have been tested for liver

dysfunction. This alternative situation, which appears to be the correct state of Tiedel’s

medical records, would not be compelling evidence of the absence of an impairment.

Because Tiedel has not been tested for liver dysfunction, the absence of evidence is not

evidence of absence of an impairment. At best, Mandel’s report establishes that Tiedel has

not come forward with evidence of a liver dysfunction following his treatment for hepatitis

C.

       Elana Mendelssohn authored her report on July 15, 2016.             (ECF No. 9-11

PageID.1765.) Mendelssohn conducted a file review of Tiedel’s medical records for the

purpose of opining whether Tiedel suffered from cognitive impairments. She noted that the

two IMEs were primarily for the purpose of evaluating Tiedel’s physical condition and that

neither IME contained observations of cognitive or emotional difficulties.              (Id.

PageID.1768.) Mendelssohn wrote that Harris “administered a small number of measures

as opposed to a comprehensive assessment.” (Id.) She dismissed Harris’s conclusions

because he “did not take into account the limited testing completed and the absence of


                                            15
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1881 Page 16 of 19



symptom validity measures.” (Id.) Mendelssohn also discounted Ancell’s conclusions

because Ancell relied on Harris’s assessment. (Id.) Mendelssohn found “no conclusive

evidence to substantiate the presence of cognitive impairment as of 09/17/2015.” (Id.)

       On July 20, 2016, Mendelssohn spoke with Harris about his testing and conclusions

and authored a supplemental report on July 22. (Id. PageID.1769-70.) Mendelssohn asked

Harris if he had “utilized formal symptom validity measures in his evaluation.” (Id.

PageID.1769.) Harris did not, explaining that Tiedel’s “appearance was consistent with the

referral and subjective complaints.” (Id.) Furthermore, Harris reported to Mendelssohn

that Tiedel appeared jovial and talkative, “was not calculated in his responses, became

frustrated on certain tasks, and appeared to try hard on tasks.” (Id.) As a result, Harris “did

not feel it was necessary to administer additional measures.” (Id.) The discussion with Harris

did not change Mendelssohn’s opinion because “it would still remain unknown if findings

were valid.” (Id.) She noted that the two IME doctors “did not detect the presence of a

cognitive disturbance.” (Id.) She summarized that it “remains my opinion that the evaluation

was limited, and overall, the information does not provide consistent medical data to

substantiate functional impairment.” (Id.)

       The Court affords little weight to Mendelssohn’s conclusions. First, to the extent

Mendelssohn found important that neither IME report included observations of a cognitive

disturbance, her concern is misplaced. As she noted, neither doctor was asked to examine

Tiedel for cognitive impairments. This Court already discussed how a lack of evidence, in

this case an observation by a doctor that Tiedel exhibited cognitive dysfunction, is not

necessarily evidence that Tiedel lacked cognitive impairments. Having reviewed the two


                                              16
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1882 Page 17 of 19



reports again, Dr. Ilka’s report was sufficiently comprehensive that the Court would expect

Ilka to have included such observation if he had one. Dr. Mandel’s report, on the other

hand, addressed only Tiedel’s physical abilities and the Court would not expect Mandel to

have included such observation.

       More problematic are Mendelssohn’s conclusions about the tests administered by

Harris. Mendelssohn fails to explain why the six tests Harris administered were “limited”

and were not a “comprehensive assessment.” The explanation may be patently obvious to

another psychologist, but it is not obvious to the Court. Mendelssohn does not identify what

tests should have been include but were not. Neither does she explain why the six tests that

were performed provided an incomplete or imperfect set of data. Similar to the Court’s

dismissal of Dr. Wagner’s assertion that Tiedel is totally and permanently disabled (trust me,

I’m his doctor), the Court cannot give weight to Mendelssohn’s assertion that Harris’s battery

of tests were too limited to be useful (trust me, I’m a psychologist).

       Mendelssohn’s concerns about the validity of Harris’s tests and conclusion are also

problematic. When Mendelssohn asked Harris why he did not use formal validity measures,

Harris explained that he did not deem the validity measures necessary. Harris, who

interacted with Tiedel over two different sessions, concluded that Tiedel was credible. In

Harris’s opinion, Tiedel was not trying to undermine the tests. Mendelssohn, who never

met Tiedel, discounted Harris’s explanation. While insurers may ordinarily rely on a file

review, when the file reviewer’s conclusion necessarily rely on a credibility determination, as

which occurred here, “reliance on such a review may be inadequate.” Calvert v. Firstar Fin.,

Inc., 409 F.3d 286, 297 n.6 (6th Cir. 2005); see Bennett v. Kemper Nat’l Servs., Inc., 514


                                              17
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1883 Page 18 of 19



F.3d 547, 555 (6th Cir. 2008) (“Further, we will not credit a file review to the extent that it

relies on adverse credibility findings when the files do not state that there is a reason to doubt

the applicant’s credibility.”).

                                               B.

       On this record, as of September 17, 2015, Tiedel could no longer perform the duties

of Any Occupation. Accordingly, Reliance should have awarded him long-term disability

benefits. Tiedel submitted objective medical evidence, Harris’s report, establishing that he

suffers cognitive impairments that affect his abilities. Tiedel has also submitted an expert

opinion, Ancell’s report, which establishes that Tiedel could not obtain gainful employment

in his current condition. These reports provide sufficient evidence to establish that Tiedel

could not perform even sedentary work.              Reliance’s evidence does not sufficiently

undermine this conclusion.        Dr. Mandel addresses only whether the record contains

evidence to show that Tiedel has liver problems which would explain the cognitive

dysfunction. But, Tiedel has not been tested for liver dysfunction following his hepatitis C

treatment. Mandel does not address Harris’s report or Harris’s conclusions, at least

regarding Tiedel’s cognitive abilities. Mendelssohn’s takes issue with Harris’s testing and his

conclusions, but she fails to sufficiently explain her concerns about the number and quality

of the tests. Mendelssohn’s concerns about the validity of Harris’s tests necessarily calls

Tiedel’s credibility into doubt. But, Mendelssohn conducted a file review only and, under

binding precedent, her concerns about Tiedel’s credibility are not entitled to any weight when

the examiner reached a different conclusion about Tiedel’s credibility.




                                               18
Case 1:16-cv-01089-PLM-PJG ECF No. 21 filed 04/15/20 PageID.1884 Page 19 of 19




                                              IV.

       Plaintiff Michael Tiedel cannot perform the duties of any occupation, as that term is

defined in his disability insurance plan. Accordingly, Tiedel is entitled to long-term disability

benefits. Tiedel has put forth sufficient evidence to show that he suffers from cognitive

impairments that disqualify him from sedentary work.            He offered objective medical

evidence to show a cognitive impairment and expert opinion evidence that the impairments

prevent him from working. The evidence offered by Defendant Reliance Standard Life

Insurance does not undermine Tiedel’s evidence.



                                           ORDER

       For the reasons provided in the accompanying Opinion, the Court declares that, as

of September 17, 2015, Tiedel was entitled to long-term disability benefits under the terms

of the group benefits plan administered by Reliance Standard Life Insurance. The July 29,

2016, decision denying benefits is REVERSED. IT IS SO ORDERED.

Date: April 15, 2020                                           /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                               19
